United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2050
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District Court of Minnesota.
Jose Sanchez-Pacheco,                    *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: April 6, 2000
                                Filed: April 10, 2000
                                    ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Jose Sanchez-Pacheco challenges the sentence imposed by the District
Court1after he pleaded guilty to being found in the United States without the Attorney
General’s consent after having been convicted of an aggravated felony and deported,
in violation of 8 U.S.C. § 1326(a) and (b)(2) (Supp. IV 1998). His counsel filed a brief
pursuant to Anders v. California, 386 U.S. 738 (1967), arguing that the 16-level
enhancement to Sanchez-Pacheco’s base offense level under U.S. Sentencing


      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
Guidelines Manual § 2L1.2(b)(1)(A) (1998) was unwarranted. Although we granted
Sanchez-Pacheco permission to file a pro se supplemental brief, he has not done so.

      As part of his plea agreement, Sanchez-Pacheco stipulated to the 16-level
enhancement, and he does not challenge the validity of the plea agreement or seek to
withdraw from it. Thus, we conclude that he may not challenge this application of the
Guidelines on appeal. See United States v. Barrett, 173 F.3d 682, 684 (8th Cir. 1999).

      Having reviewed the record in accordance with Penson v. Ohio, 488 U.S. 75, 80
(1988), we find no nonfrivolous issues for appeal.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-